Case 7:18-cv-11826-KMK-PED Document 2 Filed 12/14/18 Page 1 of 7

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Torham Fo Tessamy H SQAIR 1g. CV 1] l 1 82 6

Write the full name of each plaintiff.

 

(To be filled out by Clerk’s Office)

 

-against- COMPLAINT
(Prisoner)
A) tity Moun} Veron + “Vw sey
Do you want a jury trial?
Peau 3) V.c SOM SSE 3 HES BVYes ONo

 

HU) Ta Mdrossas = WWA% %) 2.9 re
S=\WAO .

Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The

names listed above must be identical to those contained in
Section IV.

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual’s full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of

an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
See Federal Rule of Civil Procedure 5.2.

 

 

 

Rev. 5/6/16
Case 7:18-cv-11826-KMK-PED Document 2 Filed 12/14/18 Page 2 of 7

I, LEGAL BASIS FOR CLAIM

State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or ina
“Bivens” action (against federal defendants).

Ye Violation of my federal constitutional rights
Cl Other:
II. PLAINTIFF INFORMATION

 

Each plaintiff must provide the following information. Attach additional pages if necessary.

—

Tachan +, Sessauy

First Name Middle Initial Last Name

 

State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.

Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the 1D number (such as your DIN or NYSID) under which you were held)

Ve \ncohen Cas Ss Ded Code of Catt can VS

Current Place of Detention

V2 XX \@

Institutional Address

ewe ox Weal \O54H

County, City State] Zip Code
Ill. PRISONER STATUS

Indicate below whether you are a prisoner or other confined person:

C] Pretrial detainee
C1 Civilly committed detainee
C} Immigration detainee
Se Convicted and sentenced prisoner
C1 Other:

 

Page 2
Case 7:18-cv-11826-KMK-PED Document 2 Filed 12/14/18 Page 3 of 7

IV. DEFENDANT INFORMATION

To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1: City ol JL. VlerNc )

First hale _ _ Last Name Shield #

Cat y Hod

Current J Job Title (or other identifying information)

Current Work Address

 

 

 

Me. Verna _N. y: lOS SB

County, City / state Zip Code
Defendant 2: \ Corn FANN

First Name Last Name Shield #

Sehneere Cet  MVVA)

currents Jo Title (or other identifying information)

dW RooSerredte DOs xo OL \ew P\satr

 

 

Current Work Address
' . fi p on
Mrz V2eOX\ov Wea Vat \o 550)
County, City State I Zip Code
Defendant; SC\AsA Yok WES
First Name Last Name mnie #

mY w
WoVCe aor cec Sot DANN YN

Current Job Title (or other identifying information)

DD rxsGevellt Sa oot ON a Nook

 

 

Current Work Address
MA Wernsn— Mewrset.  \e 59
County, City State | Zip Code
Defendant 4: Nee ne Xo s\\ \\ \
First Name Last Name Shield #

Volicg, Actadic. Abcer MARS

Current Job Title (or other identifying information)

QD Yr<obeareite Sqrace. st Aco

 

Current Work Address
MAS= ve RN Neva Yow —_—\05Q
County, City State } Zip Code

bee AXcdno)

Page 3
Case 7:18-cv-11826-KMK-PED Document 2 Filed 12/14/18 Page 4 of 7

V. STATEMENT OF CLAIM

Place(s) of occurrence: Vu G Sg vO. \or \ve La 5 a

Date(s) of occurrence: Ao <a ANagto U - \ ~ \t
FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.

This Choym 15 CQQswst C, Ly of RQ Vernon)
Ond Mody Ua. \erhies polite. ABs). A+ Cone-
xls of excess’ ve. Davee! Yad enous dose token
pastas eo Thad Somers. On) 3-3l-] VT Avound
Madara ae cont oO: Mi, Kiesd Machelle Canphell's
hoose. \ Vis kine Lhe wy. Verman Qol. co Vie. Wie
door In to exdere o Pearce Wosrodk. Uj Salh aus
Secelyny Long Were S khwog 2 Ts Veo ed AN Lab
Pee oWrooy's ‘Gere “tay ond hacen 0 oot us ce.
Le Hw cosa od Be Sone. \es \ Werepeledty To Ue
Vos Onid doco. \Wah lus Fee. Oxi. a st ears
Grdhey ph cor COME Quxd ALorled to Slike M2 wih
CLosgod Fisks crete. Yee Wonks SNe zoel “Twas Avenged
bo De latthecann Oud Sees Seorteord Gadiwek Ns
Loe. LARw Worthing LS ond On Nu reeset) Or SOY
the over of Ju Ndeindey Pas told “to lode. bho
te Living Toot! Orer lah every loec, eae € Clea ly
MY ache. Cool OF erensd cd drugs ot ee Dersans Od Mad
CQL den ¥5 Qiwore. rok Ae Wane Sole ansseSSion) Cvwoed.
thot hfe! Awd Hes Should law lak Co.

 

Page 4
Case 7:18-cv-11826-KMK-PED Document 2 Filed 12/14/18 Page 5 of 7

Lose’: 7. Was SHIL Charged Do, > Dn Ace ss Owed
ortende d, ULE mavely Los PD reracsd Hos Weeks
later oud Pont od to Come Wood Rah
sam Wc. be Co Ye © ' Count Monx, oe ime bo cel Bae
Ceare Alamissed ay 26-17 2

 

 

 

 

INJURIES:

if you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.

Mepysed Ang Sk POUGNIO 2 Veadsache.-
(NooV ats 2. ‘Ls. a!

 

 

 

 

VI. RELIEF

State briefly what money damages or other relief you: want the court to order.

  
 

ST es: DUsa Gu “ aces Orso vat on a5 BOCECO
Lomatie. Ac Moaces Oniaunst ob i a 006, OO, Road ~
Ave Lokeu Nodge mens’ Yuck Nx ey AY Dace,
awa os Lsbion al Pacts lites: Yolokes,

 

 

 

Page 5
Case 7:18-cv-11826-KMK-PED Document 2 Filed 12/14/18 Page 6 of 7

VII. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have

- evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also.s

   

 

 

a
\\-18 Asus Qestiuy
Dated Plaintiff's Signature {

een

loshow) +, “OeSSOL/

First Name Middle Initial Last Name

Do. oxoy }d

Prison Address

Vol iolbe Na lsGS-

County, City tate Zip Code

Date on which | am delivering this complaint to prison authorities for mailing: I~ i{- iS

Page 6
 

 
